Citation Nr: 0900040	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-17 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1963 
to September 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to service connection for 
bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not diagnosed in service or 
for many years thereafter, and the preponderance of the 
competent medical evidence is against a finding of a 
relationship between the current bilateral hearing loss and 
service.

2.  Tinnitus was not diagnosed in service or for many years 
thereafter, and there is no competent medical evidence that 
tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran a VA 
audiological examination and opinion as to the nature and 
etiology of the claimed disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus disabilities.  He claims that he is 
presently suffering from hearing loss and tinnitus as a 
result of experiencing noise exposure from jet engines while 
he worked as a mechanic and fuel specialist during service.  
He also contends that he has suffered from the same problems 
from these disabilities from service to the present day, and 
that he was not given hearing protection during service and 
did not have a hearing test prior to discharge.  The 
veteran's wife submitted a written statement indicating that 
the veteran has suffered from hearing problems since 1968.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows present hearing loss and tinnitus 
disabilities.  VA medical records dated in April 2005 note 
that the veteran was given an impression of hearing loss with 
tinnitus being referred to Ear, Nose and Throat, and 
Audiology.  A VA audiological examination was conducted in 
January 2006.  Following audiological testing, the veteran 
was given diagnoses of mild to moderately severe 
sensorineural hearing loss in both the right and left ears 
and tinnitus.

SMRs, including September 1963 entrance and July 1967 
separation examinations, which included audiometric testing, 
are negative for diagnoses of, or complaints relating to, 
bilateral hearing loss or tinnitus.  Personnel records 
reflect that the veteran served in the Air Force and that his 
military service occupation (MOS) was as a fuel specialist.  
According to the veteran's statements, during his service he 
was routinely exposed to noise from airplanes.  The veteran 
is competent to state whether he was exposed to loud noises.  
Further, the Board finds the veteran's statements to be 
credible.  Therefore, his exposure to acoustic trauma in 
service is conceded.  

As the record shows present hearing loss and tinnitus 
disabilities and exposure to acoustic trauma in service, the 
determinative issue is whether these are related.

July 2005 VA treatment records note that the veteran made 
complaints related to his hearing, and an assessment of 
hearing loss, likely from jet exposure, was made.

A VA audiological examination was conducted in January 2006.  
The examiner noted that he reviewed the veteran's claim file.  
The veteran reported military noise exposure from the flight 
line and tractors.  The veteran reported that his tinnitus 
began 35-39 years ago with etiology related to noise exposure 
from military service.  Following audiological testing the 
examiner opined that it is less likely as not that the 
veteran's current hearing loss is due to noise exposure 
during military service.  The rationale given for this 
opinion was that the veteran's enlistment and separation 
examinations revealed normal hearing acuity bilaterally.  He 
also noted that the veteran's hearing acuity was normal 
during service.  The examiner opined further that because the 
veteran's claim file failed to reveal any documentation 
pertaining to tinnitus there is insufficient information 
available to render the requested opinion as to the etiology 
of the tinnitus disability without resorting to speculation.

The veteran submitted numerous articles about various types 
of jet engines, an article discussing the affects of aircraft 
noise on hearing, an article about noise induced hearing 
loss, an article about tinnitus, and an article about 
"loudness."

These articles do not provide the needed nexus in this claim.  
Generic texts, such as the ones offered, which do not address 
the facts of this particular veteran's case, do not 
constitute competent medical evidence of causality.  See 
Sacks v. West, 11 Vet. App. 314 (1998).

Regarding the claimed hearing loss disability, the negative 
evidence outweighs the positive.  The July 2005 VA treatment 
record is speculative because it is not based on clinical 
data or other rationale, and thus it does not provide the 
required degree of medical certainty.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Therefore, it carries little 
evidentiary weight because it is "... unsupported and 
unexplained..." Bloom, 12 Vet. App. at 187.  In contrast, the 
VA examiner provided a rationale for his opinion that the 
veteran's current bilateral hearing loss is less likely as 
not related to noise exposure during service, noting that the 
veteran's hearing was normal during service with no evidence 
of hearing loss prior to 2005 [more than 35 years after 
discharge].  He also noted a review of the veteran's claim 
file.  The opinion of a physician that is based on a review 
of the entire record is of greater probative value than an 
opinion based solely on the veteran's reported history.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Although the veteran has argued that his current bilateral 
hearing loss disability is related to noise exposure in 
service, this is not a matter for an individual without 
medical expertise.  See, Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While the veteran's lay assertions and the July 
2005 VA treatment report have been considered, they do not 
outweigh the medical evidence of record, notably the January 
2006 VA examination report, which shows that there is no 
relation between the veteran's current bilateral hearing loss 
and service.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

As the first medical evidence of hearing loss of record is in 
2005, more than 35 years after the one-year presumptive 
period from discharge from service, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  

Likewise, regarding the claimed tinnitus disability, the 
negative evidence outweighs the positive.  Although the 
veteran has argued that his current tinnitus is related to 
noise exposure in service, this is not a matter for an 
individual without medical expertise.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, notably the January 2006 VA 
examination, which contain a medical opinion that the 
etiology of the veteran's tinnitus cannot be determined 
without resorting to speculation, and the fact that the 
veteran's tinnitus was not diagnosed until approximately 
2005, which is more than 35 years following his separation 
from service.  See Savage v. Gober, 10 Vet. App. 488 (1997) 
(indicating that the passage of more than 30 years before any 
evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service 
on a direct basis).

The preponderance of the evidence is against the claims for 
bilateral hearing loss and tinnitus; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


